DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the abutment portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loewenberg (US 2015/0030455).
In regards to claim 1, Loewenberg discloses a rotating body comprising: 
a protrusion (13) provided on a shaft (2); 
an insertion hole (on inside of 5, 8, see line segments in annotated Fig. 2 below) provided on the impeller (5, 8), the insertion hole including a joint portion (at 8c) extending in a circumferential direction and joined to an outer circumferential surface of the protrusion, and an entry portion (14) located closer to a tip side of the protrusion than the joint portion is, the entry portion receiving the protrusion entering therein (par. 20); and 
an expanding diameter portion (at arrow, see annotated Fig. 2 below) formed on an inner surface of the insertion hole continuously with the joint portion, the expanding diameter portion having a diameter expanding outward in a radial direction of the shaft and separated more from the outer circumferential surface of the protrusion as the expanding diameter portion extends away from the joint portion.

    PNG
    media_image1.png
    336
    407
    media_image1.png
    Greyscale

Annotated Figure 2 with insertion hole formed on inside of 5, and 8

In regards to claims 3-4, Loewenberg discloses a portion of an outer wall of the insertion hole where the joint portion and the expanding diameter portion are formed on the inner surface extends longer in an axial direction (b) of the shaft than a thickness (a) in the radial direction of the shaft.

    PNG
    media_image2.png
    115
    100
    media_image2.png
    Greyscale

Annotated Portion of Figure 2
	In regards to claims 5-8, Loewenberg discloses an abutment portion (on 15) provided in the insertion hole and extending in the radial direction of the shaft; and a contact portion (on 4) formed in the protrusion and contacting the abutment portion in the axial direction of the shaft (Fig. 2).
	In regards to claim 9-13, Lowenberg discloses the abutment portion is provided between the joint portion and the entry portion (Fig. 2).
	In regards to claim 15, Lowenberg discloses a turbocharger (1) comprising the rotating body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Decker (US 2006/0021221) discloses undercut 70 (see par. 31) which is adjacent to a brazed joint (60).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745  

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                              

6/29/2021